                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA
                                                     Case No. 2:16-mj-414
       v.                                            MAGISTRATE JUDGE KING

ANTOINE GARFIELD RUSHIN

                                            ORDER

       Upon motion, ECF No. 4, and for good cause shown, the United States Attorney is

hereby GRANTED leave to dismiss the Complaint filed against Antoine Garfield Rushin. See

Fed. R. Crim. P. 48(a). Because it appears that the Interstate Agreement on Detainers, which

defendant had properly invoked, see Notice, ECF No. 3, was violated and because it appears that

defendant has been negatively impacted in his treatment and rehabilitation by virtue of this

violation, the dismissal of the Complaint is WITH PREJUDICE. See 18 U.S.C. app. 2, § 9.

       A certified copy of this Order shall be the authority of the United States Marshal and

other persons to act.



February 26, 2019                                    /s/ Norah McCann King
                                                     NORAH MCCANN KING
                                                     United States Magistrate Judge
